  4:20-cv-03001-BCB-MDN Doc # 32 Filed: 10/20/20 Page 1 of 1 - Page ID # 146




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES BERGMAN,

                   Plaintiff,                            4:20CV3001

      vs.
                                                           ORDER
DAWSON   COUNTY,    NEBRASKA,
DOUGLAS   COUNTY,   NEBRASKA,
STATE OF NEBRASKA, The; and
CORRECT CARE SOLUTIONS, LLC,

                   Defendants.


      This matter is before the court on the court's own motion pursuant to 28
U.S.C. § 455(a), which states: “Any . . . judge . . . of the United States shall
disqualify [her]self in any proceeding in which [her] impartiality might reasonably
be questioned.” Upon review of the complaint in the above-designated case, the
undersigned judge shall, and hereby does, recuse herself from the above-
designated case pursuant to 28 U.S.C. § 455(a).


      The clerk shall refer the file to the Chief Judge for reassignment to a
different magistrate judge.


      Dated this 20th day of October, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
